DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A PLURALITY OF MULTIPLEXING CIRCUIT FOR OUTPUTTING MULTIPLE TYPES OF DATA SIGNAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Pub. No. 2006/0071884).

Regarding claim 1, Kim discloses a display panel (fig. 2), comprising: a display region (130) and a bezel region (i.e. region outside of the display portion 130), wherein, 
the display region (130) comprises a plurality of scan signal lines (S1-Sn), a plurality of data signal lines (DL1-DLm) intersecting the scan signal lines, and a plurality of sub-pixels (140) defined by the intersection of the scan signal lines (S1-Sn) and the data signal lines (DL1-DLm), (fig. 2, [0034-0036]),
wherein when a scan signal is input to a scan signal line (Sn), a data signal line (DL1) writes a data signal (Data) into a corresponding sub-pixel (142R), (figs. 7-8, [0067-0068]); 
the bezel region comprises a plurality of multiplexing circuits (162 and 202), and at least one multiplexing circuit (162 and 202) comprises m multiplexing units (i.e. unit T1, T4; unit T2, T5 and unit T3, T6) 2n multiplexing control signal lines (CS1, Cb1, CS2, Cb2, CS3 and Cb3), m first multiplexing data signal lines (D1), at least one second multiplexing data signal line (Vint) and n data signal output lines (DL1, DL2 and DL3); wherein each data signal output line is connected to a data signal line (DL1), 2≤m≤n, and m and n are positive integers, (fig. 7, [0044-0046 and 0048-0050]); 
each multiplexing unit (i.e. T1, T4) is connected to a first multiplexing data signal line (D1), and the multiplexing unit is configured to receive a gating signal of the first multiplexing data signal line (D1) based on control signals (CS1 and Cb1) of the 2n multiplexing control signal lines in a first stage (i.e. period when signal CS1 activates switching device T1), and in a second stage (i.e. period when signal Cb1 activate switching device T4), based on the gating signal, to write a first type data signal (data) of the first multiplexing data signal line (D1) or a second type data signal (Vint) of a second multiplexing data signal line (Vint) into a data signal line (DL1) through a data signal output line (DL1) when a scan signal is input to a scan signal line (Sn-1), (figs. 7-8, [0062-0068]).

Regarding claim 11, please refer to claim 1 for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al (U.S. Patent Pub. No. 2020/0394953; hereinafter referenced as Kim’953).

Regarding claim 7, Kim discloses everything as specified above in claim 1.  However, Kim does not mention the second type data signal is a 0 grayscale signal.
In a similar field of endeavor, Kim’953 teaches wherein the second type data signal (reset Vcom) is a 0 grayscale signal (0V), (figs. 18f-18g, [0321-0323]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the reset voltage, as taught by Kim’953, for the purpose of reducing smudge or color of the inorganic light emitting element in the display panel, [0351].

Regarding claim 17, please refer to claim 7 for details. 

Allowable Subject Matter
Claims 2-6, 8-10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2, none of the prior art of record teaches alone or in combination the limitation “wherein, the first gating circuit is configured to receive a first gating signal input by the first multiplexing data signal line based on control of a first multiplexing control signal line in a first stage, and in a second stage, based on the first gating signal, to write a first type data signal of the first multiplexing data signal line into a data signal line through the data signal output line when a scan signal is input to a scan signal line; the second gating circuit is configured to receive a second gating signal input by the first multiplexing data signal line based on control of a second multiplexing control signal line in a first stage, and in a second stage, based on the second gating signal, to write a second type data signal of the second multiplexing data signal line into the data signal line through the data signal output line when a scan signal is input to the scan signal line.”
Claims 3-6 are dependent upon claim 2 and are allowed for the reason set forth above in claim 2.

	Claim 8, none of the prior art of record teaches alone or in combination the limitation “a second stage, based on the gating signal, writing a first type data signal of the first multiplexing data signal line or a second type data signal of a second multiplexing data signal line into a data signal line through a data signal output line when a scan signal is input to a scan signal line.”

Claims 9-10 are dependent upon claim 8 and are allowed for the reason set forth above in claim 8. 

Claim 12 is similar to claim 2 and is allowed for the reason set forth above in claim 2.  

Claims 13-16 are dependent upon claim 12 and are allowed for the reason set forth above in claim 12. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691